Citation Nr: 1823848	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

The Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  Jurisdiction has since been transferred to the RO in St. Louis, Missouri.

In addition to the issue on appeal, the February 2015 rating decision also denied service connection for peripheral neuropathy of the right and left upper extremities.  The Veteran submitted a notice of disagreement to the RO's decision in August 2016; however, this was submitted outside the one-year period available for appeal.  38 C.F.R. § 7105.  Accordingly, these issues are not on appeal.

The issues of entitlement to service connection for GERD and entitlement to service connection for irritable bowel syndrome (IBS) have been raised by the record in a July 2016 application for disability benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  In addition, the Board notes that in April 2018, the Veteran submitted a request for the transcript of his April 2018 hearing.  The Board's decision on the issue addressed at the hearing is fully favorable to the Veteran and, therefore, the Board finds there is no prejudice in proceeding with final adjudication.  However, the Board asks that upon referral, the AOJ address the Veteran's request and make the hearing transcript available to him.

The Veteran provided testimony at an April 2018 Travel Board hearing in St. Louis, Missouri, before the undersigned Veterans Law Judge.  At the hearing, the Board granted the Veteran's motion that his case be advanced on the docket.  

Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's diagnosed obstructive sleep apnea is at least aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea, as secondary to a service-connected disability, are met.  38 U.S.C. §§ 1110, 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

The issue on appeal is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

The Veteran seeks entitlement to service connection for obstructive sleep apnea, including as secondary to his service-connected diabetes mellitus, type II.  The Board finds that service connection is warranted.

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.FR 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Turning to the facts in the case at hand, the Veteran meets the first criterion of secondary service connection in that he has been diagnosed with obstructive sleep apnea.  See e.g., Medical opinion of T.D., April 2015.  He also meets the second criterion, as he has been granted service connection for diabetes mellitus, type II.  Finally, the Board finds that he also meets the third criterion.  A June 2014 treatment record states that sleep apnea is one of the complications that are directly due to diabetes mellitus.  In addition, an April 2015 private medical opinion states that while there is not a direct link between a diagnosis of diabetes and obstructive sleep apnea, there is a clear indirect connection that can be demonstrated.  No supporting clinical data indicates type 2 diabetes mellitus "causes" obstructive sleep apnea and it cannot be said with medical certainty on the basis of supporting data what has led to the Veteran's diagnosis of obstructive sleep apnea.  However, because type 2 diabetes mellitus is frequently associated with weight gain and obesity, and obstructive sleep symptoms and management are aggravated with weight gain, there is at least plausible causality based on objective facts.  It can further be demonstrated that his case of obstructive sleep apnea is aggravated by his diagnoses and management of type 2 diabetes mellitus.   Based on these medical opinions, the Board finds that there is sufficient evidence to support a finding that the Veteran's obstructive sleep apnea was at least aggravated by his service-connected diabetes mellitus, type II.

The Board acknowledges the February 2015 and June 2017 VA examinations, which addressed the Veteran's service-connected diabetes mellitus, type II.  These examinations do not identify sleep apnea as a complication of the Veteran's diabetes mellitus, type II; however, the Board notes that neither examination specifically addresses sleep apnea.  To the extent that they can be interpreted as addressing the Veteran's contention of causation of sleep apnea, they provide information by omission.  This is not enough to defeat the explicit evidence providing a positive nexus between the Veteran's service-connected diabetes mellitus, type II and his obstructive sleep apnea.  Weighing the evidence, the Board finds that the opinions which specifically address sleep apnea have more probative weight than the diabetes mellitus examinations which do not mention sleep apnea at all.

Therefore, resolving any doubt in favor of the Veteran, the Board finds that the Veteran's obstructive sleep apnea was aggravated by his service-connected diabetes mellitus, type II and, therefore, service connection is warranted on a secondary basis.



ORDER

Entitlement to service connection for obstructive sleep apnea, secondary to service-connected diabetes mellitus, type II, is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


